Exhibit Execution Copy WAIVER AND SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (2005) This Waiver and Second Amendment dated as of February 17, 2009 (this “Second Amendment”) to the Note Purchase Agreement dated as of September 29, 2005 as amended by the First Amendment thereto dated February 1, 2008 (the “Note Purchase Agreement”) is between Modine Manufacturing Company, a Wisconsin corporation (the “Company”), and each of the institutions which is a signatory to this Second Amendment (collectively, the “Noteholders”). RECITALS: A.The Company and the Noteholders are parties to the Note Purchase Agreement pursuant to which the Company issued the$75,000,000 4.91% Senior Notes Due September 29, 2015 (the “Notes”). B.The Company has advised the Noteholders that an Event of Default has occurred under the Note Purchase Agreementdue to a breach of Sections 10.1 and 10.9 of the Note Purchase Agreement for the period of four consecutive fiscal quarters ended December 31, 2008 (the “Existing Events of Default”). C.The Company has requested that the Noteholders waive the Existing Events of Default.The Company has further requested that the Noteholders agree to certain amendments to the Note Purchase Agreement as set forth below. D.Subject to the terms and conditions set forth herein, the Noteholders are willing to waive the Existing Events of Default and amend the Note Purchase Agreement in the respects, but only in the respects, set forth in this Second Amendment. E.Capitalized terms used herein shall have the respective meanings ascribed thereto in the Note Purchase Agreement, as amended hereby, unless herein defined or the context shall otherwise require. F.All requirements of law have been fully complied with and all other acts and things necessary to make this Second Amendment a valid, legal and binding instrument according to its terms for the purposes herein expressed have been done or performed. NOW, THEREFORE, in consideration of good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Noteholders do hereby agree as follows: SECTION 1.WAIVER AND AMENDMENTS. Effective as of the Effective Date (as defined in Section 4 hereof), the Company and the Noteholders agree that the Note Purchase Agreement and the Notes are amended as follows: 1.1Each reference in the Note Purchase Agreement to “4.91%” on the cover page, in the table of contents, in document headers, in Section 1, in the Purchaser Schedule and in the title of each of the outstanding Notes is hereby deleted.The reference to “at the rate of (a) 4.91% per annum” in the first paragraph of each of the outstanding Notes in replaced with “at (a) the Applicable Rate per annum”.The reference to “6.91%” in the in the first paragraph of each of the outstanding Notes in replaced with “the Applicable Rate plus 2.00%”. 1.2Section 2.2 of the Note Purchase Agreement is amended and restated as follows: “Section 2.2Security for the Notes; Subsidiary Guaranties. (a)The payment by the Company of all amounts due with respect to the Notes and the performance by the Company of its obligations under this Agreement will be absolutely and unconditionally guaranteed by each Domestic Subsidiary of the Company pursuant to the Subsidiary Guaranty, to the extent such Guaranty is required pursuant to Section 9.8 hereof. (b)The obligations of the Company under this Agreement and the Notes will be secured pursuant to the Collateral Documents and in accordance with Section 9.9 hereof. (c)The enforcement of the rights and benefits in respect of the Collateral Documents and the allocation of proceeds thereof and of the Subsidiary Guaranty shall be subject to the IntercreditorAgreement.” 1.3Section 5.3 of the Note Purchase Agreement is amended by amending and restating the last sentence thereof as follows: “Since
